Title: To Alexander Hamilton from Jonathan Cass, 26 March 1800
From: Cass, Jonathan
To: Hamilton, Alexander


          
            Sir,
            Wilmington Delaware March 26th. 1800—
          
          Lieut. Charles Smith of the first Regiment of Infantry, who died at Trenton the 30th. of January last, did, on the 11 of November 1799, Enlist a man by the name of William More, I soon discovered, that he had a sore leg, but was made to believe at the time, that it was from a recent bruise, and consulted Doctor Smith (brother to, President Smith of Princeton) who gave it as his opinion, that the leg might be soon cured, he being a stout likely young man, I was unwilling to lose him—the experiment has been made, and proved hitherto unsuccessful, to make you, Sir, more acquainted with the Soldier’s situation, I will inclose Doctor Smith’s report, from which I think it probable, you will order him discharg’d, and if so, as Lieut. Smith has pay due from the public, shall the Government be refunded the 8 dollars bounty from it?
          He has received no pay since he inlisted, the uncertain situation, in which his leg continued, prevented my having his name taken up in the Pay Roll—
          He has received one hat, a Coat, Vest, 2 pair of Wollen Overalls, 2 shirts, a pair of shoes, and a blanket, some of those articles are rendered totally unfit for further use, and all of them nearly so—
          No arms, or instruments of Music have yet been sent to this Rendezvous—is it your intention Sir, that they, the Recruits shall be marched to the frontiers unarmed? I am mortified that our number is so small but feel a confidence, that the fault cannot be Justly imputed to my self or the officers under me—I am flattered with a hope of being more successful on the approach of the spring season, and the ebbing of the public clamor against the army, and the doings of the government generally, which is in my opinion actually the case in this quarter—
          I am Sir, with grate respect and esteem, your most obedient Servant.
          
            Jona. Cass Major 3. R. Infty.
          
          Major General Hamilton
        